                 UNITED STATES DISTRICT COURT
                 EASTERN DISTRICT OF MICHIGAN
                      SOUTHERN DIVISION

JERMAINE HEFLIN,

                       Petitioner,             Case No. 2:19-cv-11230
                                               Hon. Terrence G. Berg
v.

MATT MACAULEY,

                     Respondent.
_______________________________________/

     OPINION AND ORDER GRANTING MOTION TO HOLD
             HABEAS PETITION IN ABEYANCE

     Jermaine Heflin, (“Petitioner”), filed a pro se petition for writ of

habeas corpus pursuant to 28 U.S.C. § 2254, challenging his Wayne

County Circuit Court convictions of first-degree murder and commission

of a felony with a firearm. ECF No. 1. He now seeks to hold the petition

in abeyance. ECF No. 2.

     A state prisoner who seeks federal habeas relief must first exhaust

his available state court remedies before raising a claim in federal court.

28 U.S.C. § 2254(b) and (c). See Picard v. Connor, 404 U. S. 270, 275-78

(1971). Petitioner asserts that he presented one claim on direct appeal in

the state courts following his conviction: that his trial counsel was
                                     1
ineffective by failing to present a defense and committing other errors.

Both the Michigan Court of Appeals and the Michigan Supreme Court

denied relief on direct appeal. People v. Heflin, No. 332338 (Mich. Ct. App.

Sep. 19, 2017); People v. Heflin, No. 156661 (Mich. April 3, 2018).

      Petitioner states that he has additional claims of ineffective

assistance of trial and appellate counsel that he attempted to raise on

direct appeal, but his motion to file a supplemental pro se brief in the

Michigan Court of Appeals was denied. ECF No. 2 PageID.13–14. He

requests that the Court stay the case while he pursues state post-

conviction review with respect to these new claims. Id.

     To avoid exceeding the one-year statute of limitations contained in

28 U.S.C. § 2244(d)(1), a federal court may opt to stay a federal habeas

petition and hold further proceedings in abeyance pending resolution of

state court post-conviction proceedings. See Rhines v. Weber, 544 U.S.

269, 278 (2005).

     The Court holds the petition in abeyance. Petitioner must exhaust

his new claims in state court by filing a motion in the Wayne County

Circuit Court within sixty (60) days of the date of this order. If that

motion is denied, Petitioner must file timely appeals in the Michigan
                                     2
Court of Appeals and Michigan Supreme Court. See e.g. Wagner v. Smith,

581 F.3d 410, 419 (6th Cir. 2009). Further, Petitioner must move this

Court to lift the stay within sixty (60) days of exhausting his state court

remedies.

     Failure to comply with any of the conditions of the stay could result

in the dismissal of the habeas petition. Calhoun v. Bergh, 769 F.3d 409,

411 (6th Cir. 2014).

     It is ORDERED that the motion to stay (ECF No. 2) is GRANTED

and the petition for writ of habeas corpus shall be stayed and held in

abeyance pending Petitioner’s state post-conviction review proceeding.

     To avoid administrative difficulties, the Court ORDERS the Clerk

of Court to CLOSE this case for statistical purposes only. Nothing in this

order or in the related docket entry shall be considered a dismissal or

disposition of this matter. See Sitto v. Bock, 207 F. Supp. 2d 668, 677

(E.D. Mich. 2002).




                                     3
     It is furthered ORDERED that a copy of the petition and this order

be served upon the Michigan Attorney General, Appellate Division.




     DATED May 22, 2019.

                                 BY THE COURT:


                                 /s/Terrence G. Berg
                                 TERRENCE G. BERG
                                 United States District Judge




                     CERTIFICATE OF SERVICE

I hereby certify that a copy of the foregoing document was mailed to the
parties of record on this date, May 22, 2019, by electronic and/or
ordinary mail.


                                       S/A. Chubb
                                       Case Manager and Deputy Clerk




                                   4
